DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/19/21 is acknowledged.
Claims 3, 15, 24, 31, 41 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connecting bridges are the sole mechanical connection between said at least one stator and said sleeve” (claim 9) and the “feet located on the end plate” (claim 36) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The disclosure failed to enable how the connecting bridges are the sole mechanical connection between said at least one stator and said sleeve.  Applicant’s figs. 8 and 9A disclosed an intervening mechanical connection, i.e., bridge ring 62 between the connecting bridges 60 and sleeve 52.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 2, 4-8, 10-14, 16-23, 25-30, 32-34, 37-40 and 42-46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US2013/0193784) in view of Aisin Seiki (GB2293695), cited on applicant’s IDS.
Zheng in figs 1- 5 disclosed a switched reluctance machine (fig. 5) exhibiting reduced noise and vibration, the machine comprising: at least one rotor 75 arranged to rotate about a central axis, the at least one rotor comprising a set of rotor poles arranged about the central axis; at least one stator 20 positioned concentric to and radially outward from both the central axis and the at least one rotor, the at least one stator comprising:  a set of stator poles in magnetic communication with the set of rotor poles and each having a winding; and a stator outer surface radially outward from said set of stator poles and having a stator outer surface; a housing 80 comprising a sleeve portion 85 having a sleeve inner surface and an outer sleeve surface, the sleeve located only radially outward from the stator outer surface; and a gap (clearance) between substantially all of the stator outer surface and substantially all of said sleeve inner surface [0026]; (claim 44) wherein each of the at least one rotor, at least one stator, and sleeve make up active zone components; an active zone extends between said active zone components; and said space gap fills substantially all of said active zone between said at least one stator and said sleeve; (claim 2, 14, 23,  30,40) wherein the gap is substantially filled with air; (claim 4) where the gap is between all of the stator outer surface and all of the sleeve inner surface, and wherein the stator outer surface and sleeve inner surface are not contiguous; (claim 5) wherein the alignment between said at least one stator and said at least one rotor is maintained by a plurality of connecting bridges 50; (claim 8) only a plurality of the connecting bridges supporting said at least one stator within said sleeve; (claim 20) wherein the stator is mechanically connected to the sleeve only via an intermediate structure (50,60,90); (claim 27) wherein stator and sleeve are not contiguous; (claim 34) at least one housing endplate 90 coupled 
Zheng was silent whereas Aisin Seiki disclosed, in fig. 1 and pages 4 and 5, wherein each stator pole has a winding; wherein at least two of said stator poles form a phase of the switched reluctance machine, and when the phase is energized, at least one of the rotor poles aligns with a stator pole, wherein the machine is a three-phase type (claims 6, 18, 25, 32,37, 45); further comprising an electrical control circuit 25 operably attached to the windings of the stator poles (claims 7, 19, 26,33,38,46).  Therefore, because these two switched reluctance machines  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to employ Aisin Seiki’s teachings in Zheng.
 3.	Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US2013/0193784) in view of Aisin Seiki (GB2293695), cited above, and further in view of Sammarone (US2039456) , cited on applicant’s IDS. 
Zheng in view of Aisin Seiki was silent whereas Sammarone in fig. 3 disclosed wherein a housing comprising mounting feet 69 and wherein said feet are located (secured to by bolts 51) on end plates (49 and 50).  Since Zheng, Aisin Seiki, and Sammarone are all from the same field of endeavor, the purpose disclosed by Sammarone would have been recognized  for the purpose of mounting motor housing 80 on a supporting surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837